Baldwin, J.
Under the provision of § 411, the sheriff is made responsible for the acts of his deputy. Where money has been collected by a deputy sheriff, upon an execution, and he refuses or neglects to pay over the same, the remedy is upon the bond of the sheriff, and not against the deputy and his sureties. The appointment of a deputy must be in writing, and approved by the officer who approves the bond of the principal; and the appointment thus endorsed, is to be filed in the office of the county judge. This seems to be required for the purpose of letting the public know who is authorized to act as such deputy. The bond of the deputy *348is to be given to the sheriff, and need not be filed or approved, but is for the protection of the sheriff and his sureties.
Affirmed.